Citation Nr: 1425071	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDING OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal of the claim for service connection for headaches, the Board received notification from the appellant that he only wanted to pursue the appeal for service connection for PTSD, and the Board considers that statement of intent a withdrawal of the appeal on the issue of entitlement to service connection for headaches.

2.  PTSD is not shown to have developed as a result of the Veteran's active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for headaches by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran filed a notice of disagreement with a March 2010 rating decision in May 2010, stating that he disagreed with several issues, to include denials of service connection for PTSD and headaches.  An April 2011 statement of the case addressed the 16 issues to which the Veteran filed a notice of disagreement.  In a June 2011 appeal to the Board, the Veteran indicated that he had read the statement of the case and he wanted to appeal only the issues of entitlement to service connection for migraines and service connection for PTSD.  In an October 2011 appeal to the Board, the Veteran indicated that he had read the statement of the case only wanted to appeal the issue of entitlement to service connection for PTSD.  The Veteran's representative submitted a brief in May 2014 confirming that the Veteran wanted only to appeal the issue of entitlement to service connection for PTSD.  Therefore, the only remaining issue before the Board is the entitlement to service connection for PTSD. 

The appellant, by stating an intent to appeal only the issue of entitlement to service connection for PTSD, as confirmed by the representative, has withdrawn the appeal on the issue of entitlement to service connection for headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for headaches and that appeal is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file does not include a Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's alleged stressor.  Nevertheless, the Board finds that a remand to attempt to obtain such verification is not warranted.  The Veteran's claim for service connection for PTSD is denied because he does not have a stressor which could be verified.  The Veteran does not recall the names of any of the individuals involved in the incident, and the incident was apparently not reported.  Thus, a remand to obtain possible verification of the stressor would serve no useful purpose and would only result in delay in this claim unless further details regarding the incident are submitted by the Veteran.  The duty to assist is not a one-way street.  If a veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran asserts that he has PTSD as a result of active service.  Specifically, the Veteran claims that, while stationed in Germany, he witnessed a fight between African-American and Caucasian soldiers, and experienced ongoing racial tensions at the base.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013).

The evidence does not show that the Veteran engaged in combat with the enemy or that his claimed stressor is combat-related.  The Board also notes that the 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  However, that part of the regulation is inapplicable to this case, as the Veteran has not claimed that his stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2013).  Furthermore, the evidence does not show that the Veteran has claimed to have, himself, been the victim of a personal assault.  Therefore, the Board finds that the provisions relating to service connection for PTSD based on personal assault are not applicable.  

Where a determination is made that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a Veteran's testimony or statements as to the occurrence of the claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran's service medical records do not show a diagnosis of, or treatment for, PTSD, or any other mental health issues or psychiatric disabilities. 

In several statements, the Veteran reported that he grew up in a small town that was more than 98 percent white, and that he did not experience racial tensions until he was in active service.  The Veteran has related that he witnessed fights and tensions between soldiers on the base, and feared being hurt by African Americans.  The Veteran has acknowledged that his fear of African Americans has continued since active service, and that he has experienced nightmares, anger, and irritability as a result of the in-service incident. 

The Veteran's post-service mental health treatment VA records started in 2007 and show a diagnosis of PTSD, and multiple conformations of that diagnosis.  The records show that the Veteran has received ongoing treatment for his fears surrounding African-Americans and PTSD.

In a December 2008 letter, the RO asked the Veteran to provide additional information regarding the incident he stated was his PTSD stressor.  The Veteran returned the VA Form 21-0781 in January 2009, stating that the stressor event occurred on August 15, 1970, but that he did not know the names of the individuals involved.  The Veteran related that he reported the incident to his commanding officer, whose name he did not recall, who laughed the incident off and stated "these things happen."  In the March 2009 rating decision, the RO stated that the incident the Veteran described was not one which would be lend itself to verification, as the incident did not appear to have been reported, the Veteran did not know or recall any of the names of the individuals involved, and the Veteran's service personnel records did not reference the incident.

A May 2009 statement from the Veteran's son attested to the fact that the Veteran appeared to be angry and experience mood swings, had difficulty maintaining relationships with people, and had strained and distant relationships with family members.  

In January 2011, the Veteran submitted print-outs of the Internet materials regarding racial tensions on the base where he was stationed.  

In October 2011, the Veteran submitted three lay statements from individuals who were stationed at the same base, or the base close-by, around the same time that the Veteran was there.  While the statements were not previously reviewed by the RO, the Veteran waived review of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).  Two of the individuals stated that they recalled racial tension on the base during that time period, and one reported recalling one incident which was probably racially motivated. 

While a lay witness is competent to testify as to the occurrence of an in-service injury or incident where that issue is factual in nature, the Board finds that the lay statements submitted on the Veteran's behalf do not constitute competent evidence of the Veteran's claimed stressor.  The lay statements speak to the conditions on the base in general, and to the racial tensions present there, but do not speak to the claimed stressor itself.  None of the men who submitted the statements knew the veteran personally while they were in active service, and did not witness the incident which he claimed as a stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 9 (1993).  

In sum, the only available evidence of the claimed stressor incident is the testimony from the Veteran himself.  Regardless of the credibility of that statement, it is not sufficient to legally establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  To establish the occurrence of the alleged stressor that is not related to combat or a personal assault of the Veteran or fear of a hostile military or terrorist act, the record must contain service records or other corroborative evidence substantiating or verifying the Veteran's testimony or statements.  No such evidence exists in this case.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Although the claims file includes a diagnosis of PTSD, a diagnosis alone does not constitute sufficient evidence for the grant of service connection.  No verified stressor exists.  Thus, service connection for PTSD is not warranted.

In conclusion, after a review of the competent evidence, and a number of statements by the Veteran and others, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal on the issue of entitlement to service connection for headaches is dismissed.

Entitlement to service connection for posttraumatic stress disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


